DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 3/13/2021 has been entered, claims 6-8 are withdrawn from consideration and thus claims 1-5 and 9-10 are currently pending in this application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Mark Catanese (Reg. No. 64279) on Thursday, March 25, 2021. 	The application has been amended as follows:  	Claims 6-8: (Cancelled)
Allowable Subject Matter
Claims 1-5 and 9-10 are allowed.
 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	a semiconductor device wherein “the first transistor and the second transistor share the same channel layer and the same gate, and wherein the first transistor is a tunneling field effect transistor (TFET) [0041] and the second transistor is a metal oxide semiconductor field effect transistor (MOSFET)”, as recited in claim 1; 	a semiconductor device wherein “the first source layer and the first drain layer are driven as a metal oxide semiconductor field effect transistor (MOSFET), wherein the second source layer and the second drain layer are driven as a tunneling field effect transistor (TFET )” in combination with “a first source layer and a first drain layer configured to be formed on the active area in a first two-way direction of the gate; and a second source layer and a second drain layer configured to be formed on the active area in a second two-way direction of the gate” as recited in claim 2; and 	a semiconductor device wherein “two of the other impurity regions are driven as a metal oxide semiconductor field effect transistor (MOSFET), wherein the impurity region formed of the first conductive type and the impurity region formed the second conductive type are driven as a tunneling field effect transistor (TFET)” in combination with “an active area of a cross form and a gate configured to be located on a central portion of the active area” as recited in claim 9. 	Claims 3-5 and 10 are also allowed for further limiting and depending upon allowed claims 2 and 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892